DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 06 January 2021.
2.  Claims 2-26 are pending in the application.
3.  Claims 2-26 have been allowed.
4.  Claim 1 has been cancelled in a preliminary amendment.
Terminal Disclaimer
5.  The terminal disclaimer filed on 06 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,585,809 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
6.  Claims 2-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Oxford US 2015/0294123 A1 and Brice, JR. et al US 2009/0204972 A1 (hereinafter Brice).  Oxford is directed towards simple and effective 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Avanzi et al US 2017/0010982 A1 directed to secure handling of memory of caches and cached software module identifies for a method to isolate software modules by means of controlled encryption key management [0003].
B.  Hars et al US 2016/0103626 A1 directed to reducing information leakage from memory access patterns in secure computing [0001].
C.  Dong US 2014/0019686 A1 directed to dynamic randomization of memory addresses between a processor and a memory cache [0001].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492